                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JUAN M. GUERRA,                                     Case No. 19-cv-07165-HSG
                                   8                     Petitioner,                         ORDER GRANTING EXTENSION OF
                                                                                             TIME TO FILE OPPOSITION
                                   9              v.
                                                                                             Re: Dkt. No. 9
                                  10     MONTGOMERRY,
                                  11                     Respondent.

                                  12
Northern District of California
 United States District Court




                                  13           Good cause being shown, the Court GRANTS petitioner’s request for an extension of time

                                  14   to oppose the respondent’s motion to dismiss. Dkt. No. 9. Within twenty-eight (28) days of the

                                  15   date of this order, petitioner shall file his opposition to the respondent’s motion to dismiss.

                                  16   Respondent shall his reply in support of his motion to dismiss within fourteen (14) days of the

                                  17   date the opposition is filed.

                                  18           This order terminates Dkt. No. 9.

                                  19           IT IS SO ORDERED.

                                  20   Dated: 3/12/2020

                                  21                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  22                                                     United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
